Name: 2001/393/EC: Commission Decision of 4 May 2001 laying down animal health conditions and veterinary certification for the import of specified pathogen free eggs from non-member countries and drawing up a list of non-member countries from which Member States authorise imports of such eggs (Text with EEA relevance) (notified under document number C(2001) 1174)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  research and intellectual property;  animal product;  health;  trade;  cooperation policy
 Date Published: 2001-05-22

 Avis juridique important|32001D03932001/393/EC: Commission Decision of 4 May 2001 laying down animal health conditions and veterinary certification for the import of specified pathogen free eggs from non-member countries and drawing up a list of non-member countries from which Member States authorise imports of such eggs (Text with EEA relevance) (notified under document number C(2001) 1174) Official Journal L 138 , 22/05/2001 P. 0031 - 0035Commission Decisionof 4 May 2001laying down animal health conditions and veterinary certification for the import of specified pathogen free eggs from non-member countries and drawing up a list of non-member countries from which Member States authorise imports of such eggs(notified under document number C(2001) 1174)(Text with EEA relevance)(2001/393/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in and imports from third countries of poultry and hatching eggs(1), as last amended by Directive 1999/90/EC(2), and in particular Articles 23, 24(2), 26 and 27a thereof,Whereas:(1) Specified pathogen free (SPF) eggs are hatching eggs, which are used for diagnostic procedures in laboratories, for the production and testing of vaccines and for research and pharmaceutical purposes and have to be marked with a stamp.(2) Council Regulation (EEC) No 2782/75 of 29 October 1975 on the production and marketing of eggs for hatching and of farmyard poultry chicks(3) lays down the requirements for marking of hatching eggs and its implementing Commission Regulation (EEC) No 1868/77(4), lays down detailed rules of application in particular concerning marking of hatching eggs.(3) SPF eggs are not fit for human consumption.(4) SPF eggs are not speficically definied as such in Community legislation therefore a specific definition has to be laid down.(5) The SPF eggs have to be produced in accordance with the valid European Pharmacopoeia(5), in which the requirements are defined.(6) These particular characteristics should prevent the introduction of avian influenza, Newcastle disease and other relevant poultry diseases into the Community on condition that all the other provisions of this Decision are applied.(7) Member States wish to import SPF eggs from countries, which are not considered as free from Newcastle disease and avian influenzua, but can offer satisfactory animal health guarantees for this specific product.(8) SPF eggs may only be used in facilities, where they have to be destroyed or otherwise treated after use in such a way that any risk of spread of disease is prevented.(9) An animal health certificate for this category of eggs and a corresponding list of non-member countries, which are allowed to use this certificate for the exportation of such eggs to the Community has to be drawn up.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1For the purpose of this Decision the following definition shall apply: "Specified pathogen free (SPF) eggs" are hatching eggs as laid down in Article 2(2) of Council Directive 90/539/EEC, which are derived from "chicken flocks free from specified pathogens" as described in the European Pharmacopoeia and which are intended for diagnostic, research or pharmaceutical use only.Article 21. Member States shall authorise the importation of SPF eggs from non-member countries or parts of non-member countries listed in Annex I, provided that they meet the requirements of the corresponding animal health certificate set out in Annex II and that they are accompanied by such a certificate, duly completed and signed.2. Member States shall authorise the importation of SPF eggs only when they are marked with a stamp indicating the ISO code of the country and the approval number of the establishment and when their packaging bears the same information clearly visible and readable indicating that the consignment contains this specific product; furthermore after the import control the consignment must be transported directly to its final destination. Such a marking shall be in conformity with the general requirements for marketing of eggs laid down in Article 6 of Regulation (EEC) No 2782/75 as last amended and its implementing Regulation (EEC) No 1868/77.Article 3Unused eggs, all packaging material and any waste parts or waste products of the eggs must be incinerated or otherwise treated after use in such a way that any risk of spread of disease is prevented.Article 4This Decision shall apply for specified pathogen free eggs certified as from 30 April 2001.Article 5This Decision is addressed to the Member States.Done at Brussels, 4 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 303, 31.10.1990, p. 6.(2) OJ L 300, 23.11.1999, p. 19.(3) OJ L 282, 1.11.1975, p. 100.(4) OJ L 209, 17.8.1977, p. 1.(5) Third edition, Council of Europe, 1997.ANNEX INon-member countries which are allowed to use the certificate laid down in Annex II to this Decision for imports of specified pathogen free (SPF) eggs into the European Union are those countries which are listed in Part I of the Annex to Council Decision 79/542/EEC.ANNEX II>PIC FILE= "L_2001138EN.003402.EPS">>PIC FILE= "L_2001138EN.003501.EPS">